Citation Nr: 1331838	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in  Columbia, South Carolina.  A Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran testified at his July 2013 hearing concerning a claim of service connection for metabolic myopathy, to include as due to an acquired psychiatric disability other than PTSD, including anxiety disorder.  Unfortunately, however, a review of the claims file shows that the Veteran did not perfect a timely appeal on this claim.  Thus, this claim is not before the Board.

The Board also notes that, prior to May 2013, the Veteran was represented by a private attorney.  In May 2013 correspondence submitted to the Board, the attorney moved to withdraw from representing the Veteran.  A representative from the Disabled American Veterans (DAV) appeared alongside the Veteran at his July 2013 Board hearing and assisted him at this hearing.  The issue of the Veteran's representative before VA is discussed in more detail below in the REMAND portion of this decision.

The Board observes that, in a December 2007 rating decision, the RO denied the Veteran's claims of service connection for tinnitus and for bilateral hearing loss.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of the December 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Instead, the Veteran requested that these claims be reopened in a December 2008 VA Form 119, "Report of Contact."

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for tinnitus and for bilateral hearing loss are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for tinnitus and for bilateral hearing loss.  The issues of entitlement to service connection for tinnitus, bilateral hearing loss, and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In December 2007, the RO denied the claims of service connection for tinnitus and for bilateral hearing loss and the Veteran did not appeal.

2.  The record evidence received since December 2007 relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and for bilateral hearing loss because it suggests that the Veteran experiences current disability which could be related to active service.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, which denied the Veteran's claims of service connection for tinnitus and for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence received since the December 2007 RO decision in support of the claims of service connection for tinnitus and for bilateral hearing loss is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  With respect to the Veteran's application to reopen his previously denied service connection claims for tinnitus and for bilateral hearing loss, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of whether new and material evidence has been submitted to reopen these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claims

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claims of service connection for tinnitus and for bilateral hearing loss.  He specifically contends that the newly received evidence demonstrates that both his current tinnitus and bilateral hearing loss are related to active service, entitling him to reopen both of these claims.

As noted in the Introduction, in December 2007, the RO denied, in pertinent part, the Veteran's claims of service connection for tinnitus and for bilateral hearing loss.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  The Veteran did not initiate an appeal of the December 2007 rating decision and it became final.  The Veteran also did not submit any statements relevant to these claims within 1 year of the December 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  The Veteran instead requested that both of these claims be reopened in December 2008.

The claims of service connection for tinnitus and bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  As also noted in the Introduction, the Veteran filed an application to reopen his previously denied service connection claims for tinnitus and for bilateral hearing loss on a VA Form 119 dated on December 10, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2012).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for tinnitus and for bilateral hearing loss, the evidence before VA at the time of the prior final RO decision in December 2007 consisted of his service treatment records and VA outpatient treatment records.  The RO noted in this decision that a review of the Veteran's service treatment records showed no evidence of audiometric findings which indicated the presence of bilateral hearing loss or tinnitus at any time during his active service.  The RO also noted that there was no evidence of current diagnoses of tinnitus or bilateral hearing loss which could be related to active service.  Thus, the claims were denied.

The newly received evidence includes additional VA outpatient treatment records, a report of VA audiology examination in July 2011, and the Veteran's July 2013 Board hearing testimony.  The Board notes that, following VA audiology examination in July 2011, the Veteran was diagnosed as having bilateral sensorineural hearing loss and "subjective" tinnitus.  The Veteran also testified at his July 2013 Board hearing that he currently experienced hearing loss and wore hearing aids.  See Board hearing transcript dated July 10, 2013, at pp. 4-5.  

With respect to the Veteran's service connection claims for tinnitus and bilateral hearing loss, the Board notes that the evidence which was of record in December 2007 did not indicate that the Veteran experienced any current disability due to either of these disabilities which could be attributed to active service.  The newly received evidence suggests the presence of tinnitus and bilateral hearing loss which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since December 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and bilateral hearing loss and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for tinnitus and bilateral hearing loss are reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for tinnitus is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied service connection claims for tinnitus and bilateral hearing loss, the Board finds that additional development is necessary before these claims can be adjudicated on the merits.  The Board also finds that additional development is necessary before the Veteran's claim of service connection for PTSD can be adjudicated on the merits.

The Veteran testified at his July 2013 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  He specifically testified that he was receiving SSA disability benefits for anxiety disorder.  See Board hearing transcript dated July 10, 2013, at pp. 11-12.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  To date, however, VA has not attempted to obtain the Veteran's SSA records.  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

As noted in the Introduction, prior to May 2013, the Veteran was represented before VA by a private attorney.  In May 2013 correspondence submitted to the Board, this attorney moved to withdraw from representing the Veteran before VA.  A representative from the Disabled American Veterans (DAV) subsequently appeared alongside the Veteran at his July 2013 Board hearing and assisted him at that hearing.  A review of the Veteran's claims file shows, however, that a VA Form 21-22 in favor of DAV was revoked on August 31, 2012, due to his appointing a private attorney to represent him on that date.  No current valid VA Form 21-22 in favor of DAV is of record.  Because this appeal is being remanded for additional development, the Board finds that, on remand, the RO/AMC should attempt to clarify the issue of the Veteran's representative.

With respect to the Veteran's reopened claims of service connection for tinnitus and for bilateral hearing loss, the Board acknowledges that he received a VA audiology examination in July 2011.  Following this examination, the VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The rationale for this opinion was that the Veteran's enlistment and separation physical examinations "show hearing within normal limits bilaterally with no significant degradation beyond normal variability."  This rationale suggests that the July 2011 VA audiologist found the lack of in-service notations of tinnitus or hearing loss at his separation from service to be persuasive evidence that these disabilities did not occur during the Veteran's active service.  This rationale appears to contradict the Court's holdings in Buchanan and Barr.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that the July 2011 VA audiology examination is inadequate for VA purposes.  See also 38 C.F.R. § 4.2 (2012).  Thus, on remand, the Veteran should be scheduled for VA examination to determine the nature and etiology of his tinnitus and bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board finally notes that a review of the Veteran's claims file, to include his Virtual VA claims file, indicates that he has refused to cooperate with his VA treating providers in the plan of care for mental health treatment since approximately 2008.  A review of the Veteran's VA outpatient treatment records also suggests that he has become verbally and physically abusive with VA Medical Center staff who have attempted to treat him for a variety of complaints, to include mental health problems, since approximately 2008.  It appears that the VA Medical Center in Charleston, South Carolina, has advised the Veteran in writing at least once since 2008 to discontinue his verbally and physically abusive behavior towards VA medical providers.  The Veteran is advised that, if he fails to report for VA audiology examination scheduled in conjunction with this remand or otherwise refuses to cooperate with VA, the consequences of his failure to report may include the denial of his claims.  The Court has held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Disabled American Veterans (DAV) and ask them whether they represent the Veteran before VA.  Advise DAV that the VA Form 21-22 currently in the Veteran's claims file in their favor was revoked on August 31, 2012, and request that DAV submit a valid VA Form 21-22 if they wish to continue representing the Veteran.  A copy of any correspondence sent to DAV, and any reply, to include any new VA Form 21-22 submitted, must be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply, should be included in the claims file.

3.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a psychiatric disorder, tinnitus or bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his tinnitus and bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of such service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of such service.  The examiner should prove detailed information regarding the impact of the Veteran's bilateral hearing loss, if diagnosed, on his daily functioning.  

The examiner is advised that the Veteran contends that he incurred tinnitus and bilateral hearing loss during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for tinnitus or bilateral hearing loss is not persuasive evidence that these disabilities did not occur during service.  The examiner finally is advised that the Veteran has a history of being verbally and physically abusive with VA medical staff and the examination should be discontinued if he engages in this kind of behavior.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


